                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ II,

        Plaintiff,1

v.                                                                               No. 14-cv-1089 KG/SMV

STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORPORATION,

        Defendants.

                   ORDER GRANTING IN PART AND DENYING IN PART
                         PLAINTIFF’S MOTION TO COMPEL

        THIS MATTER is before the Court on Plaintiff’s Motion to Compel Supplementation of

Discovery, or in the Alternative, to Reopen Discovery [Docs. 219, 220] filed July 9, 2018.

Defendants responded on July 30, 2018. [Doc. 226]. Plaintiff replied on August 1, 2018.

[Doc. 227]. The Court heard oral argument on October 3, 2018. On consideration of the

briefing, oral argument, relevant portions of the record, and the relevant law, the Court finds the

motion well-taken in part and will grant it in part and deny it in part.

                                                Background

        In the 1990s, Plaintiff Wayne Augé, II, M.D., made innovative developments in

orthopedic medicine and surgery. Defendants were interested in his inventions, and they entered

into a series of confidentiality agreements and a Royalty Agreement in 2009 with him for their

common benefit. Defendants utilized Dr. Augé’s inventions in several products that went to

market. Over the years, however, as Defendants marketed new products with his inventions,
1
  Clarke C. Coll was substituted as Plaintiff in this matter when Dr. Augé filed for bankruptcy. Mr. Coll is the
trustee of the bankruptcy estate. [Doc. 30]. Dr. Augé was reinstated as Plaintiff after Mr. Coll, as trustee,
abandoned certain claims of the bankruptcy estate, including the claims in the instant lawsuit. [Doc. 187].
Dr. Augé came to believe that Defendants were not fulfilling their agreements to honor his

ownership rights or to pay him what they owed. He filed this lawsuit in 2014. [Doc. 1]. He

amended his complaint on May 12, 2016. [Doc. 34]. He asserts claims for breach of contract,

unfair practices, trade secret misappropriation, common law unfair competition, and quantum

meruit or unjust enrichment. Id. at 9–14. Defendants moved for summary judgment on the

claims arising from the 2009 Royalty Agreement, [Docs. 178, 179], but that motion was denied

on May 11, 2018. [Doc. 207] at 11–12. Plaintiff’s claim for breach of the 2009 Royalty

Agreement remains live. See id.

       Plaintiff served his First Requests for Production of Documents (“RFP”) on May 13,

2016. See [Doc. 35]. Among other things, Plaintiff requested the following:

                      24. Documents evidencing all sales of TwinLoopFlex since
              that product was introduced into the market, including but not
              limited to periodic sales reports created internally and financial
              reports created on a quarterly, semiannual or annual basis.

                     25. Documents evidencing all sales of Iconix since that
              product was introduced into the market, including but not limited
              to periodic sales reports created internally and financial reports
              created on a quarterly, semiannual or annual basis.

                      26. Documents evidencing all sales of VersiTomic since
              that product was introduced into the market, including but not
              limited to periodic sales reports created internally and financial
              reports created on a quarterly, semiannual or annual basis.

                     27. Documents evidencing all sales of MicroFX since that
              product was introduced into the market, including but not limited
              to periodic sales reports created internally and financial reports
              created on a quarterly, semiannual or annual basis.




                                               2
[Doc. 220-1] at 2–3. In response, on July 21, 2016, Defendants produced (among other things) a

spreadsheet Bates numbered STRAUGE 88339 showing revenues received by Stryker from the

sale of individual parts in those four product lines, which are the subject of Plaintiff’s claim for

royalties. [Doc. 219] at 2. Defendants provided an updated version on December 19, 2016. Id.

        In the motion at bar, Plaintiff seeks:

                 Updated sales information . . . includ[ing] information about
                 components of the four product lines that had not been provided to
                 Plaintiff as part of STRAUGE 88339, for which commercial sales
                 have taken place. That includes information concerning sales of
                 products identified as Iconix tape, and perhaps Iconix with
                 bioactive glass, first mentioned at the deposition of Stryker’s
                 designee Kyle Pilgeram on July 14, 2017. . . . Plaintiff also seeks
                 . . . information about the sales revenues realized from Stryker’s
                 sale of a number of VersiTomic implants that were not previously
                 identified in the spreadsheet produced and once updated by
                 Stryker. These products are among the products that should be
                 subject to Plaintiff’s royalty claim, but were not referenced in
                 STRAUGE 88339.

[Doc. 219] at 2–3.2

        For the reasons stated on the record at the October 3, 2018 oral argument, IT IS

ORDERED,          ADJUDGED,            AND      DECREED           that    Plaintiff’s    Motion      to   Compel

Supplementation of Discovery, or in the Alternative, to Reopen Discovery [Docs. 219, 220] is

GRANTED IN PART and DENIED IN PART. The Court will GRANT the motion to the

extent it seeks an update of the information contained in STRAUGE 88339. The update must

extend through September 30, 2018 (or the latest date for which sales data are available). The

2
  Plaintiff deposed Kyle Pilgeram, a Rule 30(b)(6) representative for Defendant Stryker, on July 14, 2017.
[Doc. 219-2]. At the deposition Plaintiff learned that Defendant Stryker has sales information for “Iconix tape” and
“Iconix bioactive glass,” which Plaintiff argues should have been produced as responsive to RFPs 24–27.
[Doc. 219] at 3. Discovery terminated on May 8, 2017, but the Court granted leave for the parties to complete
depositions by July 14, 2017. [Doc. 64] at 2–3; [Doc. 167].
                                                         3
required update is temporal only; no sales data is required for items not already listed

STRAUGE 88339. The updated information must be produced no later than October 31, 2018.

In all other respects, the motion is DENIED. Each side will bear its own costs and fees.

       IT IS SO ORDERED.


                                                             _____________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge




                                                4
